DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 1/4/2022. Claims 1, 2, 7, 9-14 are pending. Claims 1, 2, 7, 9, are amended. Claims 10-14 have been added. Claims 3-6, 8 have been cancelled.

Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive. The applicant has argued the previous 101 rejection, stating “the background of the application seeks to add attributable information to a customer trajectory.” Not only is seeking to add information to a customer directed to certain methods of organizing human activity (managing personal behavior) the concept is also directed to a mental process (using a computer as a tool in the manner of apply it.) A human could use a computer as a tool to obtain an image, acquire traffic flows, identify a specific traffic flow, and determine if the traffic flow is that of an employee. Even though the applicant argues that it is not practical for a person with a person with a pencil and paper. Maybe not with merely a pencil and paper, but with the use of a computer as a tool, a human operator can receive the pictures and track the movements of a person. The claims appear to be merely tracking that someone went through an employee gate and stating they much be an employee because they went through the gate. There are no further claimed limitations on how the person is identified, so a human can easily look at a received photo and say hey that is an employee, or simply make an assumption that because the person who went into the employee lounge must be an employee.  

The applicant has further argued that the application is about “tracking people precisely and accurately determining what they are looking at.”  In response to applicant's argument, it is noted that the features upon which applicant relies tracking people to determine what they are looking at is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. 

Applicant’s invention, based on the broadest reasonable interpretation of the claims could merely involve a person using a computer or merely receiving photographs and stating that since it was a human that walked through a specific employee area that person must be an employee. At the very least the invention involves a person using a computer as a tool in the manner of apply it looking at images. The claims seem to imply that any individual that would walk through to that area must be an employee. 

The applicant argues that the claims are directed to a practical application because the “cameras are arranged about the area.” With regards to the cameras argument. The applicant is not claiming camera, or the positioning of cameras. The applicant is merely claiming a camera that takes multiple images (a camera that takes photos). There is nothing claimed about more than one camera, or anything related to the position of the one “camera.” The applicant also argues that the “particular machine… solves the problem of identifying a flow of a person without a specific act by the person.” It is unclear what the applicant is arguing with relation to “without a specific act” the claim language requires someone to take a specific path and have a photo taken. It appears as though a person would as an “act” have to walk through an area. Applicant’s arguments are not persuasive. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception 

The applicant has amended the claims to include additional structure in view of the previous 112(f) interpretation. 

The applicant has argued the previous art rejection in view of amended claims. The examiner has updated the search as well as the previous art rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 7, 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of determining human traffic flow. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1, 2, 7, 9-14) is/are directed to an abstract idea without significantly more. 

Step 1
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (7) is/are directed to a method, claim(s) (9) is/ are directed to a system, and claims(s) (1, 2, 10-14) is/are directed to a device and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process and certain methods of organizing human activity. Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of acquiring human traffic flows and determining that a traffic flow is a traffic flow of a specific person which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “unit,” and ”device” nothing in 

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to determine a path of a human which is a method of managing personal behavior. Thus, the claim recites an abstract idea. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): a processor, a camera, a processor, a memory.  The technology in the steps is recited at a high level of generality, i.e., as a generic device performing a generic device function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) recite(s) acquiring traffic flows and determining a traffic flow based on a passed through location of a specific person which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for acquiring and determine which is the abstract idea steps of determining the path of a human in the manner of “apply it”. Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activity (i.e. to determine that a specific human has done a specific traffic pattern).  Using a device to acquire and determine the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to the mental activity applied to certain methods of organizing human activity involving data gathering and data analysis to determine that a specific human has done a specific traffic pattern.  

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2, 10-14 recite limitations which further limit the claimed analysis of data, and narrow the abstract idea.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it.” Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about a human.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).


[0082] Exemplary embodiments of the present invention have been described. Each of the image acquisition system 10, the traffic flow information generating device 20, the traffic flow determination device 30, the internal attribute acquisition system 40, the external attribute acquisition system 50, and the terminal device 60 described above may have a computer system therein. Further, the process described above is stored in a computer-readable recording medium in the form of a program, and the above process is performed by the computer reading and executing the program. Here, the computer-readable recording medium means a magnetic disk, a magneto-optical disk, a CD-ROM, a DVD-ROM, a semiconductor memory, or the like. Alternatively, the computer program may be distributed to a computer via a communication line, and the computer receiving the distribution may execute the program.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The prior art references Sharma et al. (US 7957565 B1), Ghosh US 20160117688 A1, Azar US 20150235161 A1, Hurewitz US 20140365334 A1, disclose a unit, a processor, a memory, a camera, and a device in at least Sharma (abstract, Fig. 3, col. 10, lines 11-63, col. 13, lines 27-51, Ghosh (Fig. 1-4, ¶ 3, 30, 36, 50, 55, 57, 64), Azar (Fig. 1-3, 6-8, ¶ 64-76) Hurewitz (Fig. 1-5, ¶ 20, 24, 56, 101).


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 7, 9 recites the limitation “an employee” in the last limitation. There is insufficient antecedent basis for this limitation in the claim.

Claims 2, 10-14 are also rejected based on a dependence on a previously rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma (US 7957565 B1). 

Regarding claim 1, Sharma teaches a traffic flow determination device comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions (col. 10, lines 39-64, col. 10, lines 26-32, Fig. 3); 

obtain a plurality of images from a camera, wherein said plurality of images include a plurality of moving objects (col. 7, line 9-16, The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the persons from the plurality of input images. It is an objective of the present invention to efficiently handle complex human behavior from video sources utilizing a plurality of computer vision technologies, such as person detection and tracking, in a preferred embodiment. col. 7, lines 48-46, The behavior analysis can comprise a path analysis as one of the characterization methods. The present invention processes the plurality of input images in order to track each person in the plurality of persons in each field of view of the plurality of means for capturing images 100. The present invention processes the path analysis for each person in the plurality of persons for the video-based behavior analysis based on the tracking in an exemplary embodiment. Abstract); 

acquire, from the plurality of images, a plurality of traffic flows, wherein each traffic flow corresponds to the movement of one of said moving objects (abstract, The present invention is a method and system for recognizing employees among the people in a physical space based on automatic behavior analysis of the people in a preferred embodiment. The present invention captures a plurality of input images of the people in the physical space by a plurality of means for capturing images. The present invention processes the plurality of input images in order to understand the behavioral characteristics of the people for the employee recognition purpose. The behavior analysis can comprise a path analysis as one of the characterization methods. The path analysis collects a plurality of trip information for each tracked person during a predefined window of time. The trip information can comprise spatial and temporal attributes, such as coordinates of the person's position, trip time, trip length, and average velocity for each of the plurality of trips. Based on the employee recognition criteria applied to the trip information, the present invention distinguishes employees from non-employees during a predefined window of time. The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the people from the plurality of input images. col. 7, lines 16-60, The present invention captures a plurality of input images of the people in the physical space 130 by a plurality of means for capturing images 100 and tracks each person. Then, the present invention processes the plurality of input images in order to analyze the behavior of the people. The present invention recognizes the employees among the people by applying employee recognition criteria to the output of the behavior analysis based on the tracking 420 of the people.); 

identify, from the plurality of traffic flows, a traffic flow that passes through a position location through which only an employee passes from the plurality of traffic flows (abstract, The present invention is a method and system for recognizing employees among the people in a physical space 


and determine that the identified traffic flow is a traffic flow of the employee (abstract, The present invention is a method and system for recognizing employees among the people in a physical space based on automatic behavior analysis of the people in a preferred embodiment. The present invention captures a plurality of input images of the people in the physical space by a plurality of means for capturing images. The present invention processes the plurality of input images in order to understand the behavioral characteristics of the people for the employee recognition purpose. The behavior analysis can comprise a path analysis as one of the characterization methods. The path analysis collects a discloses an employee recognition criteria, In an embodiment of the present invention, the employee recognition criteria can comprise: Spatial rules, which comprise at 
mapping of tracking interaction over a period of time, in which one track interacts with multiple tracks.). 

Regarding claim 2, Sharma teaches wherein the at least one processor is configured to execute the instructions to determine the determination unit determines that, among the plurality of traffic flows, a traffic flow other than the identified-a traffic flow of a person belonging to the first category, is a traffic flow of a customer person belonging to a second category different from the first category (abstract, col. 7, lines 46-55, col. 11, lines 9-41, col. 8, line 54 – col. 9, line 30, col. 13, lines 51-60).

Regarding claim 7, Sharma teaches obtaining, by at least one processor, a plurality of images from a camera, wherein said plurality of images include a plurality of moving objects;  (col. 7, line 9-16, 

acquiring, by the least one processor, a plurality of traffic flows, wherein each traffic flow corresponds to the movement of one of said moving objects (abstract, The present invention is a method and system for recognizing employees among the people in a physical space based on automatic behavior analysis of the people in a preferred embodiment. The present invention captures a plurality of input images of the people in the physical space by a plurality of means for capturing images. The present invention processes the plurality of input images in order to understand the behavioral characteristics of the people for the employee recognition purpose. The behavior analysis can comprise a path analysis as one of the characterization methods. The path analysis collects a plurality of trip information for each tracked person during a predefined window of time. The trip information can comprise spatial and temporal attributes, such as coordinates of the person's position, trip time, trip length, and average velocity for each of the plurality of trips. Based on the employee recognition criteria applied to the trip information, the present invention distinguishes employees from non-employees during a predefined window of time. The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the people from the plurality of input images. col. 7, lines 16-60, The present 

identifying, from the plurality of traffic flows by the at least one processor, a traffic flow that passes through a location through which only an employee passes; and  (abstract, The present invention is a method and system for recognizing employees among the people in a physical space based on automatic behavior analysis of the people in a preferred embodiment. The present invention captures a plurality of input images of the people in the physical space by a plurality of means for capturing images. The present invention processes the plurality of input images in order to understand the behavioral characteristics of the people for the employee recognition purpose. The behavior analysis can comprise a path analysis as one of the characterization methods. The path analysis collects a plurality of trip information for each tracked person during a predefined window of time. The trip information can comprise spatial and temporal attributes, such as coordinates of the person's position, trip time, trip length, and average velocity for each of the plurality of trips. Based on the employee recognition criteria applied to the trip information, the present invention distinguishes employees from non-employees during a predefined window of time. The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the people from the plurality of input images. col. 7, lines 16-60, The present invention captures a plurality of input images of the people in the physical space 130 by a plurality of means for capturing images 100 and tracks each person. Then, the present invention processes the plurality of input images in order to analyze the behavior of the people. The present invention recognizes the employees among the people by applying employee recognition 

determining, by the at least one processor, that the identified traffic flow is a traffic flow of the employee (abstract, The present invention is a method and system for recognizing employees among the people in a physical space based on automatic behavior analysis of the people in a preferred embodiment. The present invention captures a plurality of input images of the people in the physical space by a plurality of means for capturing images. The present invention processes the plurality of input images in order to understand the behavioral characteristics of the people for the employee recognition purpose. The behavior analysis can comprise a path analysis as one of the characterization methods. The path analysis collects a plurality of trip information for each tracked person during a predefined window of time. The trip information can comprise spatial and temporal attributes, such as coordinates of the person's position, trip time, trip length, and average velocity for each of the plurality of trips. Based on the employee recognition criteria applied to the trip information, the present invention distinguishes employees from non-employees during a predefined window of time. The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the people from the plurality of input images. col. 7, lines 16-60, The present invention captures a plurality of input images of the people in the physical space 130 by a plurality of means for capturing images 100 and tracks each person. Then, the present invention processes the plurality of input images in order to analyze the behavior of the people. The present invention recognizes the employees among the people by applying employee recognition criteria to the output of the behavior analysis based on the tracking 420 of the people... The path analysis collects a plurality of trip information for each person tracked during a predefined window of time. In the embodiment of the present invention, the trip information can comprise attributes for initial point and destination, coordinates of the person's position, temporal attributes, such as trip time and trip length, and average velocity for each of the plurality of trips. Based on employee recognition criteria applied to the trip discloses an employee recognition criteria, In an embodiment of the present invention, the employee recognition criteria can comprise: Spatial rules, which comprise at least one threshold for the frequency of tracking in a "predefined area" 140 of the physical space 130. Examples of the spatial rules can comprise frequency detection of the tracking in the employee only area, specific area, exit, and area behind counter. If a tracking or frequency of the tracking stays in a predefined area, such as employee only area, the person to whom the tracking belongs can be recognized as an employee. Temporal rules, which comprise at least one threshold for dwell time and average trip time in a specific place of the physical space 130. Examples of behavior detection by the temporal rules can comprise stocking behavior for the shelves over certain duration of time. Rules for using repetitive pattern of behavior. Examples of such rules can comprise repetitive trips between two points in the physical space 130. Rules for the behavior changes caused by a specific event in the physical space 130, in which the behaviors driven by predefined specific events can be translated as the targeted employee behavior. Examples of such behavior can comprise responsive behavior to an announcement for the employee in the physical space 130, and change of velocity and direction in the tracking. Rules for utilizing the relationship among the tracks of people, in which the relationship shows the employee and non-employee interaction. Examples of such relationship can comprise one-to-many 
mapping of tracking interaction over a period of time, in which one track interacts with multiple tracks.). 

Regarding claim 9, Sharma teaches a camera configured to acquire an image by performing imaging, wherein said image includes a plurality of moving objects (col. 10, lines 39-64, The means for capturing images 100 can comprise an analog camera, USB camera, or Firewire camera. The means for video interface, which can comprise a video frame grabber, USB interface, or Firewire interface, are typically included in the same enclosure as the means for control and processing. The means for control and processing can be a general-purpose personal computer, such as a Pentium 4 PC, or a dedicated hardware that can carry out the required computation. The means for control and processing, as well as the means for video interface, can be placed locally or remotely, as long as the connection to the means for capturing images 100 can be established. The internal means for storing data, such as internal hard disks, is placed within the same enclosure as the means for control and processing. The external means for storing data, such as a network storage driver or internal hard disks contained in a remote computer, can be placed locally or remotely, as long as a means for transferring data is available. col. 10, lines 26-32, Fig. 3);

at least one memory configured to store instructions (col. 10, lines 26-64, In an exemplary embodiment, a general-purpose USB webcam can serve as the means for capturing images 100. A Pentium 4 2.8 GHz PC having 1 GB memory can serve as a means for control and processing, where a generic USB interface included in the PC's motherboard can serve as a means for video interface. A generic IDE hard disk drive can serve as the internal means for storing data or the external means for storing data.); 

and at least one processor configured to execute the instructions to: generate a plurality of traffic flows based on the image, wherein each traffic flow corresponds to the movement of one of said moving objects (abstract, The present invention is a method and system for recognizing employees among the people in a physical space based on automatic behavior analysis of the people in a preferred embodiment. The present invention captures a plurality of input images of the people in the physical space by a plurality of means for capturing images. The present invention processes the plurality of input images in order to understand the behavioral characteristics of the people for the employee recognition purpose. The behavior analysis can comprise a path analysis as one of the characterization methods. The path analysis collects a plurality of trip information for each tracked person during a predefined window of time. The trip information can comprise spatial and temporal attributes, such as coordinates of the person's position, trip time, trip length, and average velocity for each of the plurality of trips. Based on the employee recognition criteria applied to the trip information, the present invention distinguishes employees from non-employees during a predefined window of time. The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the people from the plurality of input images. col. 7, lines 16-60, The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the persons from the plurality of input images. It is an objective of the present invention to efficiently handle complex human behavior from video sources utilizing a plurality of computer vision technologies, such as person detection and tracking, in a preferred embodiment. col. 7, lines 48-46, The behavior analysis can comprise a path analysis as one of the characterization methods. The present invention processes the plurality of input images in order to track each person in the plurality of persons in each field of view of the plurality of means for capturing images 100. The present invention processes the path analysis for each person in the plurality of persons for the video-based behavior analysis based on the tracking in an exemplary embodiment... The present invention captures a plurality of input images of the people in the physical space 130 by a plurality of means for capturing images 100 and tracks each person. Then, the present invention processes the plurality of input images in order to analyze the behavior of the people. 

identify, from the plurality of traffic flows, a traffic flow that passes through a position through which only an employee passes (abstract, The present invention is a method and system for recognizing employees among the people in a physical space based on automatic behavior analysis of the people in a preferred embodiment. The present invention captures a plurality of input images of the people in the physical space by a plurality of means for capturing images. The present invention processes the plurality of input images in order to understand the behavioral characteristics of the people for the employee recognition purpose. The behavior analysis can comprise a path analysis as one of the characterization methods. The path analysis collects a plurality of trip information for each tracked person during a predefined window of time. The trip information can comprise spatial and temporal attributes, such as coordinates of the person's position, trip time, trip length, and average velocity for each of the plurality of trips. Based on the employee recognition criteria applied to the trip information, the present invention distinguishes employees from non-employees during a predefined window of time. The processes are based on a novel usage of a plurality of computer vision technologies to analyze the behavior of the people from the plurality of input images. col. 7, lines 16-60, The present invention captures a plurality of input images of the people in the physical space 130 by a plurality of means for capturing images 100 and tracks each person. Then, the present invention processes the plurality of input images in order to analyze the behavior of the people. The present invention recognizes the employees among the people by applying employee recognition criteria to the output of the behavior analysis based on the tracking 420 of the people. Col. 9, line 42 – col. 10, line 3, In the exemplary embodiment shown in FIG. 2, the person with "tracking 3" 420C is recognized 240 as an employee 

and determine that the identified traffic flow is a traffic flow of the employee (abstract, The present invention is a method and system for recognizing employees among the people in a physical space discloses an employee recognition criteria, In an embodiment of the present invention, the employee recognition criteria can comprise: Spatial rules, which comprise at least one threshold for the frequency of tracking in a "predefined area" 140 of the physical space 130. Examples of the spatial rules can comprise frequency detection of the tracking in the employee only area, specific area, exit, and area behind counter. If a tracking or frequency of the tracking stays in a predefined area, such as employee only area, the person to whom the tracking belongs can be recognized as an employee. Temporal rules, which comprise at least one threshold for dwell time and average trip time in a specific place of the physical space 130. Examples of behavior detection by the temporal rules can comprise stocking behavior for the shelves over certain duration of time. Rules for using repetitive pattern of behavior. Examples of such rules can comprise repetitive trips between two points in the physical space 130. Rules for the behavior changes caused by a specific event in the physical space 130, in which the behaviors driven by predefined specific events can be translated as the targeted employee behavior. Examples of such behavior can comprise responsive behavior to an announcement for the employee in the physical space 130, and change of velocity and direction in the tracking. Rules for utilizing the relationship among the tracks of people, in which the relationship shows the employee and non-employee interaction. Examples of such relationship can comprise one-to-many 
mapping of tracking interaction over a period of time, in which one track interacts with multiple tracks.). 

Regarding claim 10, Sharma teaches wherein the plurality of images includes a first image, the first image includes a first person, and the first person is moving (col. 7, lines 9-61, col. 11, lines 9-41, col. 12, line 50- col. 13, line 25). 

Regarding claim 11, Sharma teaches wherein the at least one processor acquires the plurality of traffic flows by detecting moving objects in the plurality of images (abstract, col. 7, lines 9-61, col. 11, lines 9-41, col. 10, lines 26-55, col. 12, line 50- col. 13, line 25, Fig. 1-6, show the paths taken by said person). 

Regarding claim 12, Sharma teaches wherein each traffic flow of the plurality of traffic flows corresponds to a movement of one or more persons through a facility (abstract, col. 7, lines 9-61, col. 8, lines 21-25, col. 11, lines 9-41, col. 10, lines 26-55, col. 12, line 50- col. 13, line 59, Fig. 1-6, show the paths taken by said person). 

Regarding claim 13, Sharma teaches wherein a first traffic flow of the plurality of traffic flows is composed of pieces of traffic flow information corresponding to the first person (abstract, col. 7, lines 9-61, col. 8, lines 21-25, col. 11, lines 9-41, col. 10, lines 26-55, col. 12, line 50- col. 13, line 59, Fig. 1-6, show the paths taken by said person).

Regarding claim 14, Sharma teaches wherein the at least one processor identifies, from the plurality of traffic flows, that the first traffic flow passes through a position of the facility which is in an employee-only area (abstract, col. 9, line 60 – col. 10, line 3, col. 11, lines 9-41, col. 12, lines 27-63, Fig. 1-6).

Other pertinent prior art references considered include Fuhr et al. (US 20130335572 A1) which discloses A flowchart of a method 100 of analyzing video data according to one embodiment is shown in FIG. 1. Method 100 comprises determining, in block 102, an average dwell time of customers at a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683